Citation Nr: 0306835	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hypertension.  

The Board in July 2002 undertook additional development of 
this claim.  This development has been accomplished and the 
case has been returned for adjudication.


FINDINGS OF FACT

1.  The veteran is presently service connected for diabetes 
mellitus.

2.  The veteran has hypertension which is secondary to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 
U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for hypertension.  No further assistance in 
developing the facts pertinent to the issue is required.

The veteran seeks service connection for hypertension, 
claimed as secondary to his service-connected diabetes 
mellitus.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  Service connection may also be 
established on a secondary basis for a disease or injury 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).

Service connection for high blood pressure was denied by 
rating action in October 1995.  In making that determination 
it was noted the veteran was not diagnosed with high blood 
pressure until several years after his release from service.

By rating action in August 2001 service connection was 
established for diabetes mellitus associated with herbicide 
exposure in Vietnam.

The veteran was afforded an examination in March 2003 by a 
cardiovascular specialist to determine the date of onset of 
his hypertension and its relationship, if any, to his 
service-connected diabetes.  The report of this examination 
reflects that the physician noted that the veteran had had 
borderline high blood pressure since 1982 and that he was 
diagnosed with hypertension requiring definite medical 
treatment.  The examiner opined that diabetes mellitus 
certainly aggravated his hypertension.  He also opined that 
"it is most likely than not that hypertension was secondary 
to diabetes mellitus."

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
the veteran's claim for service connection for hypertension 
as secondary to his service-connected diabetes mellitus.  The 
medical evidence includes the opinion of a VA examiner in 
March 2003 who concluded that the veteran's hypertension was 
secondary to his service-connected diabetes mellitus.  The 
examiner reached his conclusions after having reviewed the 
entire claims folder.  In view of this expert medical 
opinion, the Board finds that service connection is warranted 
for hypertension under 38 C.F.R. § 3.310(a).


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is granted.


                        
____________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

